Third District Court of Appeal
                                State of Florida

                          Opinion filed August 4, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                               No. 3D21-93
                Lower Tribunal Nos. 20-27 AP, 08-21448 CC
                           ________________

          United Automobile Insurance Company, etc.,
                                   Appellant,

                                      vs.

                 Affiliated Healthcare Centers, Inc.,
                        a/a/o Wilson Baquero,
                                   Appellee.


    An Appeal from the County Court for Miami-Dade County, Diana
Gonzalez-Whyte, Judge.

     Michael J. Neimand, for appellant.

     Douglas H. Stein, P.A., and Douglas H. Stein, for appellee.


Before EMAS, LINDSEY and GORDO, JJ.

     PER CURIAM.

     Affirmed. Irving v. State, 627 So. 2d 92, 94 (Fla. 3d DCA 1993) (“A

trial court has wide discretion concerning the admissibility of evidence, and
a ruling on admissibility will not be disturbed unless there has been an

abuse of discretion.” (citing Jent v. State, 408 So. 2d 1024, 1029 (Fla.

1981))); Jackson v. Household Fin. Corp. III, 298 So. 3d 531, 536–37 (Fla.

2020) (holding that under section 90.803(6), Florida Statutes, the

proponent of a business record need only lay foundation “using the

language of the statute or a close approximation of it,” and that the

testifying witness is not required “detail the basis for his or her familiarity

with the relevant business practices of the company or give additional

details about those practices as part of the initial foundation because this

would be inconsistent with the plain language of the statute” (citations

omitted)).




                                      2